

117 HR 3613 IH: To designate the facility of the United States Postal Service located at 202 Trumbull Street in Saint Clair, Michigan, as the “Corporal Jeffrey Robert Standfest Post Office Building”.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3613IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mrs. McClain (for herself, Mr. Bergman, Mr. Huizenga, Mr. Meijer, Mr. Moolenaar, Mr. Upton, Mr. Walberg, Mr. Levin of Michigan, Ms. Stevens, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 202 Trumbull Street in Saint Clair, Michigan, as the Corporal Jeffrey Robert Standfest Post Office Building.1.Corporal Jeffrey Robert Standfest Post Office Building(a)DesignationThe facility of the United States Postal Service located at 202 Trumbull Street in Saint Clair, Michigan, shall be known and designated as the Corporal Jeffrey Robert Standfest Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Corporal Jeffrey Robert Standfest Post Office Building.